Title: To James Madison from William Jarvis, 6 September 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 6 Septr. 1802.
					
					I wrote you on the 22nd. Ulto. by the Schooner Mary Captn. Sprague Via New Port inclosieng a letter from Mr. Simpson.  I also acquainted you with the Prohibition of Cordage & that I feared it was only the forerunner of a similar order against our flour, which I am extremely sorry is so soon verified.  On Saturday the 4th. Instant, the inclosed order was issued by the Inspector General of the Cornmarket.  Not being perfectly satisfied as to the meaning of that part relateing to the Consumption, I sent to request an explanation & received for answer that the Consumption as well as the importation of all foreign flour after the 4th. January next was forbidden & that what was then on hand must be exported
					I am afraid that a repeal or modification of the order cannot be obtain’d from the determination shewn by this Government, in adhereing to the Prohibition of Cordage notwithstanding the exertions of the English & Russian Ministers, which on the first application proved altogether unsuccessful, as I before inform’d you, & they finally could only obtain permission to unload the Vessel that was half unloaded when the order was issued & such others as were then actually in port.  They have treated us with somewhat more indulgence by giving the four months notice, but tho’ I have my doubts whether this Govmt. will grant any farther favour, still they will not lessen my exertions to try to obtain it.  With the highest Consideration I have the honor to be Sir Yr. very Humble servt.
					
						William Jarvis
					
					
						Sir
						The Vessel by which this goes sailing immediately allows me only time to inform you that not being perfectly satisfied with the explanation sent me by the Administrator of the Cornmarket I sent up again to the Judge who entirely differed in opinion from the former, the latter conceiveing it was intended only to prohibit the importation, but the former still insists that the importation & consumption were both intended.  I can not get a final determination till to–morrow  Sir Yr. Hble servt.
					
					
						Wm. Jarvis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
